Citation Nr: 9904332	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-27 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a facial scar, currently evaluated as noncompensably (zero 
percent) disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left ring finger, with 
scarring, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a scaphoid fracture of the left wrist, currently 
evaluated as noncompensably disabling.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for obstructive airways 
disease.

6.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The Board observes that the issue of entitlement to a 
compensable evaluation based on multiple, noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 
(1998), which was denied in the May 1997 rating decision, was 
not addressed in the veteran's May 1997 Notice of 
Disagreement, his September 1997 Substantive Appeal, or his 
October 1997 VA hearing.  However, this issue was listed in a 
January 1998 Hearing Officer Decision and in the May 1998 
Brief on Appeal of the veteran's representative.  In view of 
this, and given the Board's disposition of the veteran's 
claim for service connection for a left knee disorder, the 
Board refers this issue back to the RO for appropriate 
action.  In the May 1998 Brief on Appeal, the veteran's 
representative also raised the issues of entitlement to 
increased evaluations for the veteran's service-connected 
bronchitis and back scar, and the Board also refers these 
issues back to the RO for appropriate action.

The veteran also completed an appeal of the RO's denial of 
his claim for service connection for bronchitis.  However, 
this benefit was granted in a January 1998 rating action. 

The claim of entitlement to service connection for a left 
ankle disorder will be addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected facial scarring is no 
more than slight in degree, with no evidence of tenderness, 
adherence, herniation, or limitation of function.

3.  The veteran's residuals of a fracture of the left ring 
finger are productive of good range of motion of that finger, 
without ankylosis or other functional loss; similarly, the 
scarring of the left ring finger has been shown to be 
essentially asymptomatic.

4.  The veteran's residuals of a scaphoid fracture of the 
left wrist are productive of good range of motion of the 
wrist, without ankylosis or other functional loss.

5.  There is continuity of symptomatology between the 
veteran's current left knee disorder and service.

6.  There is no competent medical evidence of a nexus between 
current obstructive airways disease and the veteran's period 
of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a facial 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 
(1998).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the left ring finger, with scarring, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227 
(1998).

3.  The criteria for a compensable evaluation for residuals 
of a scaphoid fracture of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (1998).

4.  A left knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

5.  The claim of entitlement to service connection for 
obstructive airways disease is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for compensable evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for compensable evaluations are plausible and capable 
of substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide otherwise, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran's service medical records reflect that the 
veteran is right-handed.  As such, for rating purposes, the 
right extremity is considered the major extremity, and the 
left extremity is considered the minor extremity.  See 38 
C.F.R. § 4.69 (1998).

B.  Facial scar

The RO granted service connection for a facial scar in the 
appealed May 1997 rating decision in light of in-service 
evidence of lacerations of the chin and right cheek.  A 
noncompensable (zero percent) evaluation was assigned, 
effective from September 1996.  The RO based this evaluation 
on the results of an April 1997 VA scars examination.  This 
examination revealed an old well-healed scar on the right 
side of the face that was somewhat hypopigmented; this scar 
was 20 millimeters long and five millimeters wide.  Also, 
this examination revealed a scar on the left side of the 
face, somewhat hypopigmented, which was 15 millimeters long 
and four millimeters wide.  There was also a scar at the 
submental area, which was 20 millimeters long and three 
millimeters wide.  All of these scars were noted to be 
noticeable but well-healed.  None were tender or painful upon 
demonstration, and there was no evidence of keloid formation, 
adherence, or herniation.  The diagnosis was multiple old 
scars on the face and hand.  Photographs of the veteran's 
scars are included with the claims file.

During his October 1997 VA hearing, the veteran complained 
that his facial scar itched "all the time," and he 
expressed a desire to "hide" the scar.

The veteran also underwent a VA scars examination in October 
1997.  This examination revealed a scar in the right mid 
cheek in the beard area.  The scar was two centimeters long 
and very faint; it was in the shape of a capital letter B, 
and there was no hair growth.  There was no evidence of 
tenderness, adherence, textural abnormalities, ulceration or 
breakdown of the skin, elevation or depression, underlying 
tissue loss, inflammation, edema, or keloid formation.  The 
color of the scar was normal but just slightly less than the 
surrounding area; the examiner did note that the scar was in 
the beard area and that there was no beard growth in the 
scar.  There was no evidence of disfigurement.  The diagnosis 
was a scar of the right cheek.  

The RO has evaluated the veteran's facial scar at the 
noncompensable rate under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998), which pertains to disfiguring scars of the head, 
face, or neck.  Under this section, slight scars warrant a 
noncompensable evaluation, while moderate and disfiguring 
scars warrant a 10 percent evaluation.  A 30 percent 
evaluation is in order for severe scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  

In this case, the Board observes that the veteran's facial 
scars are noticeable, and the October 1997 VA examination 
revealed that there was no hair growth in the area of the 
veteran's right cheek scar.  However, this examination report 
also indicates that this scar was very faint.  Moreover, 
there is no evidence that the veteran's scars are productive 
of tenderness, adherence, or herniation.  Additionally, there 
is no evidence that any of the veteran's scars are productive 
of limitation of function of any body part.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (1998).  Overall, the 
evidence of record does not establish that the veteran's 
facial scars are more than slight in degree.  Therefore, a 
compensable evaluation for this disability is not warranted.

C.  Residuals of a fracture of the left ring finger, with 
scarring

The RO granted service connection for a fracture of the left 
ring finger, with scarring, in the appealed May 1997 rating 
decision in light of in-service evidence of a fracture of the 
left ring finger in February 1991.  A noncompensable 
evaluation was assigned, effective from September 1996.  The 
RO based this evaluation on the results of an April 1997 VA 
orthopedic examination.  The report of this examination 
contains a diagnosis of arthralgia of the left fourth finger, 
secondary to an old injury.  

During his October 1997 VA hearing, the veteran complained of 
numbness in the tip of the left ring finger, and he 
complained that he could not bend the finger all the way.

The veteran also underwent a VA orthopedic examination in 
November 1997, during which he complained of a numb feeling 
in the tip of his left ring finger.  The examiner noted that 
the grip strength of the left hand was very good, and an 
examination of the left ring finger showed no deformity.  
There was full range of motion of the metacarpophalangeal, 
proximal interphalangeal, and distal interphalangeal joints.  
Specifically, extension was full, flexion of the metacarpal 
joint was 90 degrees, flexion of the proximal interphalangeal 
joint was 90 degrees, and flexion of the distal 
interphalangeal joint was 70 degrees.  The tuft area of the 
ring finger was not deformed, and there was good soft tissue 
thickness over the end of the finger.  The veteran stated 
that sensation of the finger was slightly less than normal as 
compared to the other fingers, but he did have sensation.  
There was also a well-healed surgical scar on the volar 
aspect of this same finger, but the examiner indicated that 
this did not seem to be causing any problem.  The examiner 
noted that, upon examination and by x-ray, the left ring 
finger presented no significant problem at the current time.  

The RO has assigned a noncompensable evaluation for the 
veteran's left ring finger disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1998).  Under this section, 
ankylosis of a finger other than the thumb, index, and middle 
fingers warrants a noncompensable evaluation.  Extremely 
unfavorable ankylosis of the ring finger is for evaluation as 
amputation under Diagnostic Code 5155; under this section, a 
10 percent evaluation is warranted for amputation of the ring 
finger, without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  

In this case, however, there is no evidence of extremely 
unfavorable ankylosis of the veteran's left ring finger.  
Moreover, there is no evidence of painful motion or 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996).  The veteran's service-connected disability also 
includes scarring of the left ring finger, but there is no 
evidence of a poorly nourished superficial scar, with 
repeated ulceration (the criteria for a 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7803 (1998)); a 
superficial scar which is tender and painful on objective 
demonstration (the criteria for a 10 percent evaluation under 
Diagnostic Code 7804); or other limitation of function of the 
part affected (under Diagnostic Code 7805).  Rather, the VA 
examiner who examined the veteran in November 1997 indicated 
that the left ring finger presented "no significant 
problem."  As such, the criteria for a compensable 
evaluation for residuals of a fracture of the veteran's left 
ring finger, with scarring, have not been met, and the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  

D.  Residuals of a scaphoid fracture of the left wrist

The RO granted service connection for residuals of a scaphoid 
fracture of the left wrist in the appealed May 1997 rating 
decision in light of in-service evidence of a scaphoid 
fracture of the left wrist in December 1991.  A 
noncompensable evaluation was assigned, effective from 
September 1996.  The RO based this evaluation on the results 
of an April 1997 VA joints examination.  X-rays of the left 
hand taken in conjunction with this examination were negative 
for any abnormalities.

During his October 1997 VA hearing, the veteran complained of 
swelling and painful motion of the left wrist.

The veteran also underwent a VA orthopedic examination in 
November 1997.  During this examination, the veteran 
complained of aching discomfort of the left wrist.  An 
examination of the left wrist showed no deformity or 
swelling.  Ulnar deviation was 50 degrees, with normal motion 
noted to be 30 degrees and above.  Radial deviation was 22 
degrees, with normal motion noted to be 20 degrees and above.  
Wrist extension was 68 degrees, with normal motion noted to 
be 60 degrees and above.  Wrist flexion was 70 degrees, with 
normal motion noted to be 60 degrees and above.  In view of 
these findings, the examiner commented that the veteran had 
good range of motion of the wrist.  Grip strength in the left 
hand was very good.  The examiner noted that the examination 
and x-rays indicated that the veteran's prior left wrist 
injury presented no significant problem at the current time.  
X-rays from that date revealed no evidence of an acute 
fracture or dislocation.  

The RO has assigned a noncompensable evaluation for the 
veteran's residuals of a scaphoid fracture of the left wrist 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998).  Under 
this section, a 10 percent evaluation is warranted for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  The "good" range of motion 
findings from the veteran's November 1997 VA examination, 
however, do not meet the criteria for a compensable 
evaluation under this section.  The record also does not 
reflect evidence of favorable ankylosis of the wrist in 20 to 
30 degrees of dorsiflexion (the criteria for a 20 percent 
evaluation for a minor joint under Diagnostic Code 5214).  
Moreover, there is no evidence of painful motion or 
functional loss due to pain of the left wrist. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); see also DeLuca v. Brown, 8 Vet. 
App. at 204-07.  Rather, the VA examiner who examined the 
veteran in November 1997 indicated that the left wrist 
presented "no significant problem."  As such, the criteria 
for a compensable evaluation for the veteran's left wrist 
disability have not been met, and the preponderance of the 
evidence is against the veteran's claim for that benefit.  


E.  38 C.F.R. § 3.321(b)(1) (1998)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

B.  Entitlement to service connection for a left knee 
disorder

The veteran's service medical records reflect that he was 
treated for left knee pain in July 1994; at that time, he 
complained of left knee pain for one month.  The impression 
was left knee chondromalacia patella.  A May 1995 Report of 
Medical History reflects the veteran's complaints of 
intermittent left knee pain.  While his September 1996 
discharge examination report contains no notations pertaining 
to a left knee disorder, the accompanying Report of Medical 
History reflects his complaints of left knee tenderness.  

During his April 1997 VA orthopedic examination, the veteran 
complained of left knee pain beginning about five years 
earlier.  Range of motion testing and x-rays were within 
normal limits, and the examiner rendered a diagnosis of 
arthralgia, secondary to an old injury of the left knee.

In this case, the veteran's service medical records indicate 
that he suffered from left knee pain during service and 
complained of such pain at the time of his discharge.  
Moreover, the VA examiner who examined the veteran in April 
1997 diagnosed left knee arthralgia and attributed this to an 
"old injury."  Overall, the Board is satisfied that the 
record reflects continuity of symptomatology of a left knee 
disorder since service.  Therefore, service connection is 
warranted for this disorder.  See 38 C.F.R. § 3.303(b) 
(1998).  

C.  Entitlement to service connection for obstructive airways 
disease

The veteran was treated for several respiratory problems 
during service, including pharyngitis in September 1987, 
March 1991, April 1994, and June 1995; a beta strep infection 
in October 1992; and sinusitis in November 1993 and March 
1994.  In-service pulmonary function testing from October 
1992 revealed 99 percent of predicted value of forced vital 
capacity (FVC) and 98 percent of predicted value of forced 
expiratory volume in one second (FEV-1), and a separate 
treatment record, also from October 1992, contains an 
assessment of a questionable persistent cough. However, the 
veteran's September 1996 discharge examination report was 
negative for any respiratory disorders.

The veteran underwent a VA respiratory examination in April 
1997.  Pulmonary function studies accompanying this 
examination revealed FVC of 93 percent of predicted value, 
FEV-1 of 83 percent of predicted value, and the ratio of FEV-
1 over FVC of 75 percent.  Chest x-rays revealed no evidence 
of active infiltrates.  The diagnosis was mild obstructive 
airways disease.  The veteran also underwent a VA respiratory 
examination in October 1997.  The report of this examination 
indicates that the results of pulmonary function testing were 
normal, and the diagnosis was chronic bronchitis, mild by 
history.  The Board observes that service connection is 
currently in effect for bronchitis separately.

In this case, while there is medical evidence of current 
obstructive airways disease, there is no competent medical 
evidence of a nexus between such a disorder and service.  
Indeed, the only evidence of record suggesting a nexus 
between this disorder and service is the veteran's lay 
opinion, as indicated during his October 1997 VA hearing.  

However, the Board would point out that the veteran has not 
been shown to possess the medical expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Moreover, the veteran's lay assertions of continuity of 
symptomatology of his disorder since service are not 
supported by corresponding clinical findings.  See Savage v. 
Gober, 10 Vet. App. at 495-98.  Therefore, the veteran's lay 
contentions, alone, do not provide a sufficient basis upon 
which to find this claim to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for obstructive airways disease is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed May 1997 rating decision, the RO denied the 
veteran's claim for service connection for obstructive 
airways disease on the merits, while the Board has denied 
this claim as not well grounded.  However, regardless of the 
basis of the RO's denial, the Board observes that the Court 
has held that when an RO does not specifically address the 
question of whether a claim is well grounded but, instead, 
proceeds to adjudication on the merits, "there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A compensable evaluation for a facial scar is denied.

A compensable evaluation for residuals of a fracture of the 
left ring finger, with scarring, is denied.

A compensable evaluation for residuals of a scaphoid fracture 
of the left wrist is denied.

Service connection for a left knee disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A well grounded claim not having been submitted, service 
connection for obstructive airways disease is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a left ankle disorder.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

The veteran was treated for left ankle pain in July and 
September of 1992 and for a left ankle sprain in November 
1992, during service.  X-rays of the left ankle from July and 
November of 1992 were normal.  His September 1996 separation 
examination report was negative for any left ankle problems.  
However, during his April 1997 VA orthopedic examination, the 
veteran complained of twisting and fracturing his left ankle 
during service, and the pertinent diagnosis was arthralgia 
and instability of the left ankle, secondary to an old 
injury.  It is unclear whether the examiner attributed such 
disability to an in-service injury.

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement.  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology, nature, and extent of his 
current left ankle disorder, if present.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file, including the service medical 
records, in conjunction with the 
examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that a current left ankle disorder, 
if present, is related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
examination report should be typed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
service connection for a left ankle 
disorder.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 16 -


